Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on November 26, 2019.

Claims 1-20 are pending.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/585,933.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 1-17 of U.S. Patent No. 10/585,933 (hereinafter, "Patent"), contains every element of claim 1-20 of the instant application (hereinafter, "Instant Applicant") and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting 

Claims 1-20 should have been rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10/445,315.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 





16/695,634
Patent No.10/585,933


in response to a request to delete a selected record in a database, generating a vector representation of the selected record, deleting the selected record in the database, and storing the vector representation of the deleted selected record, 



in response to the storing the vector representation of the deleted selected record, the computer device determining a cluster from which the vector representation of the deleted selected record has a shortest determined distance, among a plurality of clusters into which a plurality of vector representations of deleted records is partitioned; 


determining, by the computer device, a distance between a record in the database and a nearest cluster among the plurality of clusters into which the plurality of vector representations of deleted records is partitioned; and 



in response to the record being within a predetermined distance of the nearest cluster, the computer device determining that the record is a deletion candidate record




in response to the storing the vector 
representation of the deleted selected record, the computer device determining 
a cluster from which the vector representation of the deleted selected record has a shortest determined distance, among a plurality of clusters into which a plurality of vector representations of deleted records is partitioned;  


determining, by the computer device, a distance between a record in the 
database and a nearest cluster among the plurality of clusters into which the 
plurality of vector representations of deleted records is partitioned; and 



in response to the record being within a predetermined distance of the nearest 
cluster, the computer device determining that the record is a deletion candidate record, wherein: the vector representation of the deleted selected record is stored in a reference vector database that is separate from the database, and the determining the distance between the record in the database and the nearest cluster comprises generating a bag-of-words vector representation of the record and determining the distance between the 
bag-of-words vector representation of the record and the nearest cluster among 
the plurality of clusters stored in the reference vector database






Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nuchia et al (U.S. Pub. No. 2016/0342677).

With respect to claims 1, 8 and 15, Nuchia et al teaches 
in response to a request to delete a selected record in a database, generating a vector representation of the selected record, deleting the selected record in the database, and storing the vector representation of the deleted selected record, wherein a computer device performs the generating, the deleting, and the storing ([0015] FIG. 1, agglomerative clustering.  For any two clusters c.sub.1 and c.sub.2, u (c.sub.1, c.sub.2) 
in response to the storing the vector representation of the deleted selected record, the computer device determining a cluster from which the vector representation of the deleted selected record has a shortest determined distance, among a plurality of clusters into which a plurality of vector representations of deleted records is partitioned; determining, by the computer device, a distance between a record in the database and a nearest cluster among the plurality of clusters into which the plurality of vector representations of deleted records is partitioned ([0061]   when merging two nodes, one of the nodes may be used to store the data about the merged node and the other node deleted from a list of nodes and clusters.  As an alternative, when two nodes are merged, both are be deleted and a new node representing the merged cluster should be added.  clusters to be merged were deleted and the new cluster); and 
in response to the record being within a predetermined distance of the nearest cluster, the computer device determining that the record is a deletion candidate record ([0006] FIG. 3, merging clusters by generating chains of nearest neighbors, clusters to be merged were deleted and the new cluster).

With respect to claims 2, 9 and 16, Nuchia et al vector representation of the selected record is a bag-of-words representation (fig. 1, the partition that is a normed vector space).
 



With respect to claims 4, 11 and 18, Nuchia et al vector representation of the deleted selected record is stored in a reference vector database that is separate from the database ([0004] FIG. 1 flow diagram of a method for performing agglomerative clustering).

With respect to claims 5, 12 and 19, Nuchia et al generating a bag-of-words vector representation of the record and determining the distance between the bag-of-words vector representation of the record and the nearest cluster among the plurality of clusters ([0006] FIG. 3 merging clusters by generating chains of nearest neighbors).

With respect to claims 6, 13 and 20, Nuchia et al determining the distance between the bag-of-words vector representation of the record and the nearest cluster among the plurality of clusters comprises determining a distance between the bag-of-words vector representation of the record and a centroid of each of the plurality of clusters ([0006] FIG. 3 merging clusters by generating chains of nearest neighbors).
 
.


Allowable Subject Matter

Claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163